*33The opinion of tire court was delivered by
Hebard, J.
Two questions are involved in this case. The first is, in relation to the power of the legislature to repeal that section of the statute of 1802, which exempts the property of the officers and students of the University of Vermont from taxation.
The other is, in relation to the fact whether, in case the legislature possesses that power, it has been exercised.
The last inquiry, if settled one way, settles the whole case, as it is unimportant, for the purposes of this trial, what powers the legislature possesses, if those powers have not been exercised.
The fifth section of the act of 1791, founding the University of Vermont, provides that “the persons of all officers, servants and students, belonging to said University, shall, during their continuance there, be exempted from taxes and military duties.”
The second section of the act of 1802, which is “ in addition to, and in explanation of,” the act of 1791, among other things, provides, “ that the persons, families, and estates of the president and professors, lying and being in the town of Burlington, to the value of one thousand dollars to each of said officers, shall be freed and exempted from all rates, taxes, military services, working at highways, or other such like duties and services.”
If this last provision of the law is now in force, the judgment of the county court is correct; for, although this section only exempts property to the value of one thousand dollars, still, if the tax is, in part, made upon property exempt by law, the whole tax is void. The important inquiry, then, is, has the legislature, by any subsequent enactment, taken away this exemption ? The usual way of repealing a statute, is to pass a law for that purpose, expressly taking away the provisions of the previous law. But it is, sometimes, done by passing a law inconsistent with the provisions of the previous law ; but this would usually happen only when the subsequent law was in relation to the same subject matter as the previous law. The act in which this exemption is contained, is in relation to the “ founding of a University at Burlington.” The subsequent laws, which, it is insisted, operate to repeal this, are the general laws of *34the state, defining the principles upon which the grand list shall be made,” add have not, directly or indirectly, any connection with this law, and make no allusion to it, in any of its provisions.
The act of 1791 and the act of 1802 are in relation to the same subject matter, and, consequently, whatever there is in the former, inconsistent with the provisions of the latter, is thereby repealed.
The exemption in the first act extends to all the taxes of the officers belonging to the University. The subsequent act of 1802 does not, in express terms, repeal the 5th section of the former act, but it contains a provision in relation to the same subject matter, which is inconsistent with it, and, therefore, the legal effect is, to repeal it. Instead of exempting the officers of the University from all taxes, it only exempts them from paying taxes on property to the value of one thousand dollars. But as there is no subsequent act on the same subject, which interferes with this exemption, it is reasonable to conclude, that the legislature have never intended to repeal of modify this section of the act of 1802. We think that such is not the legal effect of any of the general laws on the subject of taxation.
As this conclusion disposes of all there is in this case, we do not find it necessary to pass upon the other question.
The judgment of county court is affirmed.